Citation Nr: 1035987	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  04-24 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an earlier effective date, prior to November 8, 
2000, for the grant of service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from June 1990 to January 1991.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which granted service connection for asthma and assigned 
a 10 percent rating, effective from November 8, 2000.

In August 2007, a hearing was held before the undersigned 
Veterans Law Judge making this decision.  See 38 U.S.C.A. 
§ 7107(c) (West 2002).  In November 2007, the Board remanded the 
claim for further development.


FINDINGS OF FACT

1.  On March 15, 1991, the RO in Atlanta, Georgia denied a claim 
for service connection for asthma.

2.  A letter from the Veteran to the Atlanta RO, dated on March 
11, 1992, expressed disagreement with the March 1991 rating 
decision that denied the claim for service connection for asthma.  
The contents of the letter support the conclusion that it was 
sent to the RO on the date indicated.  

3.  There is no indication in the record that the RO ever issued 
a statement of the case (SOC) in response to the Veteran's March 
1992 notice of disagreement (NOD); consequently, that claim 
remained pending.  

4.  On November 8, 2000, the Veteran filed an application to 
reopen his claim for service connection for asthma.  

5.  The Veteran's original claim for service connection for 
asthma was pending at the time the Veteran filed his application 
to reopen in November 2000, and when he was granted service 
connection for asthma in June 2003, he was entitled to the grant 
of service connection for this disability, effective from January 
30, 1991, the day following the date of his separation from 
service of January 29, 1991.  


CONCLUSION OF LAW

An effective date of January 30, 1991, is warranted for the grant 
of service connection for asthma.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.155, 3.160, 3.400(b)(2)(i) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

However, as the Board is granting the claim for an earlier 
effective date for service connection for asthma to the earliest 
possible date, this claim is substantiated, and there are no 
further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 
(2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice 
and duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).

On March 15, 1991, the RO in Atlanta, Georgia denied the 
Veteran's original claim for service connection for asthma.  The 
Veteran provided a copy of the RO's March 15, 1991, letter 
denying the claim since VA has been unable to locate the 
Veteran's claims file that was in existence prior to November 
2000.  

The Veteran has also supplied a copy of a letter from the Veteran 
to the Atlanta RO, dated on March 11, 1992, expressing 
disagreement with the March 1991 rating decision that denied the 
claim for service connection for asthma.  The Veteran referred to 
copies of letters from family physicians, and in view of the fact 
that the record contains medical records and physician's 
statements from that time frame, the Board finds that this 
supports the fact that this letter was sent to the RO on the date 
indicated.  The Veteran also provided a Georgia telephone number, 
which is consistent with the fact that he resided in Georgia on 
the date of the letter.  This and the Veteran's credible 
testimony further support the fact that the Veteran sent the 
letter to the Atlanta RO on the date indicated on that letter.  

There is no indication in the record that the RO ever issued a 
SOC in response to the Veteran's March 1992 NOD, and the Veteran 
has stated that he was not sent an SOC.  Consequently, that claim 
remained pending.  

On November 8, 2000, the Veteran filed an application to reopen 
his claim for service connection for asthma.  

The statutory guidelines for the determination of an effective 
date of an award of disability compensation are set forth in 38 
U.S.C.A. § 5110.  Except as otherwise provided, the effective 
date of an evaluation and award of compensation based on an 
original claim, a claim reopened after a final disallowance, or a 
claim for increase will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later.  38 C.F.R. § 
3.400.  In cases involving direct service connection, the 
effective date will be the day following separation from active 
service or the date entitlement arose if the claim is received 
within one year after separation from service.  Otherwise, the 
effective date will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i).  The effective date of a successful claim to 
reopen is the date of receipt of the claim to reopen or the date 
entitlement arose, whichever is later.  Id; Spencer v. Brown, 4 
Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 1994).  

A specific claim in the form prescribed by the Secretary of VA 
must be filed in order for benefits to be paid to any individual 
under the laws administered by the VA. 38 U.S.C.A. § 5101(a).  
Any communication or action indicating an intent to apply for one 
or more VA benefits may be considered an informal claim.  38 
C.F.R. § 3.155.  Such an informal claim must identify the benefit 
sought.  An "application" is defined as a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 
(Fed. Cir. 1999).  

A pending claim is an application, formal or informal, which has 
not been finally adjudicated.  38 C.F.R. § 3.160(c).  A claim may 
remain pending in the adjudication process, even for years, if VA 
fails to act on it in compliance with procedural requirements 
mandated by law.  Norris v. West, 12 Vet. App. 413, 422 (1999).  
See also Jones v. Shinseki, 23 Vet. App. 122, 124 (2009) ("a 
reasonably raised claim remains pending until there is either a 
recognition of the substance of the claim in an RO decision from 
which a claimant could deduce that the claim was adjudicated or 
an explicit adjudication of a subsequent 'claim' for the same 
disability") (quoting Ingram v. Nicholson, 21 Vet. App. 232, 243 
(2007)).  When an appellant files a timely NOD from a claim that 
has been denied, and the RO fails to recognize the NOD by issuing 
a SOC, that claim remains pending until it is decided by the 
Board.  See Myers v. Principi, 16 Vet. App. 228, 235-36 (2002) 
(where the Veteran had filed a timely appeal from a prior RO 
decision and VA failed to recognize the appeal, neither the prior 
RO decision nor the RO's subsequent denial of reopening of the 
claim had become final).  See also Jones, 23 Vet. App. at 125 
("Once an NOD has been filed, further RO decisions, which do not 
grant the benefit sought, cannot resolve the appeal that remains 
pending before the Board.  Only a subsequent Board decision can 
resolve an appeal that was initiated but not completed") (quoting 
Juarez v. Peake, 21 Vet. App. 537, 543 (2008)).

These cases clear support the conclusion that, in this case, the 
appellant's original claim for service connection for asthma was 
placed into appellate status by his timely NOD, and could not be 
resolved by a subsequent RO denial.  Thus, the assignment of an 
effective date of November 8, 2000, based on the appellant's more 
recent application to reopen the claim is incorrect as a matter 
of law, as the original claim remained pending.  

Accordingly, since the Veteran's original claim for service 
connection for asthma was pending at the time the Veteran filed 
his application to reopen in November 2000, when he was granted 
service connection for asthma in June 2003, he was entitled to 
the grant of service connection for this disability, effective 
from January 30, 1991, the day following the date of his 
separation from service of January 29, 1991.  See 3.400(b)(2)(i).  

Parenthetically, the Board notes that evidence submitted in 
conjunction with the claim to reopen in 2000 includes copies of 
the Veteran's service treatment records.  Absent a copy of the 
March 1991 rating decision, it is unclear whether or not the 
service treatment records were considered at that time, and while 
responses from the National Personnel Records Center (NPRC) 
indicate that the health jacket is not currently part of the 
file, there was no notation that the records were previously sent 
to the RO in 1991.  Pursuant to § 3.156(c), a final decision will 
be reconsidered when new and material evidence, in the form of 
service records, results in the reopening of a claim and a 
retroactive evaluation may be assigned.  

In sum, resolving doubt in the Veteran's favor, entitlement to an 
effective date of January 30, 1991, for the grant of service 
connection for asthma is warranted.


ORDER

Entitlement to an effective date of January 30, 1991, for the 
award of service connection for asthma is granted.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


